                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

LINDA A. NASH,

       Plaintiff,

v.                                                     Case No: 6:18-cv-1712-Orl-37TBS

BANK OF AMERICA, N.A.,

       Defendant.


                                          ORDER

       This case comes before the Court without a hearing on Plaintiff Linda A. Nash’s

unverified Motion for Recusal (Doc. 10). Defendant Bank of America, N.A. has filed a

response in opposition to the motion (Doc. 16).

       On October 18, 2017 the Florida state court entered a final judgment foreclosing

Defendant’s mortgage on Plaintiff’s homestead (Doc. 4 at 4). Plaintiff has appealed that

decision to Florida’s Fifth District Court of Appeal and oral argument is set for February

2019 1 (Id.).

       On October 12, 2018, Plaintiff instituted this case by filing a petition asking this

Court to enjoin the foreclosure of her homestead by Defendant (Docs. 1-2). In her petition

Plaintiff alleges that Defendant’s decision to invoke the acceleration clause in her

mortgage violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq, the

Interstate Commerce Clause, the Due Process Clause of the Fourteenth Amendment,




       1

http://onlinedocketsdca.flcourts.org/DCAResults/LTCases?CaseNumber=3604&CaseYear=2017&Court=5.
and 42 U.S.C. § 1983 (Doc. 2, ¶¶ 10, 22). She has requested leave of Court to proceed in

forma pauperis (Doc. 3).

       I reviewed Plaintiff’s papers and entered a Report and Recommendation that

Plaintiff’s motion to proceed in forma pauperis be denied and her petition be dismissed

(Doc. 4). My recommendation is based on my findings that Plaintiff’s petition for the entry

of a preliminary injunction fails to state a cause of action and her claims are barred by the

Rooker-Feldman doctrine (Id.). I also recommended that Plaintiff not be given leave to

amend her petition because I do not believe she can overcome the Rooker-Feldman

doctrine (Id., at 5).

       Plaintiff complains that my Report and Recommendation was filed before the

Defendant had an opportunity to respond to her motion to proceed in forma pauperis.

Federal courts have “an independent obligation” in every case “to determine whether

subject-matter jurisdiction exists, even in the absence of a challenge from any party.”

Arbaugh v. Y&H Corp., 546 U.S. 500, 501 (2006) (citing Ruhrgas AG v. Marathon Oil Co.,

526 U.S. 574, 583 (1999). I fulfilled this obligation when I entered my Report and

Recommendation.

       Plaintiff alleges that when I summarized the state court case in my Report and

Recommendation I appeared to favor Defendant’s position (Doc. 10 at 1). But, she has

not identified any statements made by me that are incorrect or biased.

       Plaintiff argues that the state court case is not relevant to this case (Id., at 1-2).

This assertion is contradicted by the relief Plaintiff seeks in her petition. Moreover, in the

introduction to her memorandum of law in support of her petition she states: “Plaintiff is

seeking to stay of all proceedings is in the District Court of Appeals Fifth District of Florida

Case No: 5D17-3604 do to Constitutional Violations.” (Doc. 2 at 2). Plaintiff attached to



                                              -2-
her memorandum of law copies of the promissory note, acceleration letter, state court

complaint, a portion of the state court trial transcript, and the cover page of her brief to

Florida’s Fifth District Court of Appeal (Docs. 2-1-2-5).

       My Report and Recommendation summarizes the FED. R. CIV. P. 8 pleading

standard and acknowledges that district courts apply a “less stringent standard” to the

pleadings submitted by a pro se plaintiff (Doc. 4 at 2). But, I also note that even pro se

litigants must allege the essential elements of their claims for relief (Id.).

       Plaintiff is concerned because I recommended that she not be given leave to

amend her petition (Doc. 10 at 2). In my Report and Recommendation I explained:

              The Rooker-Feldman doctrine provides that lower federal
              courts lack jurisdiction to review final judgments of state
              courts. The doctrine takes its name from two Supreme Court
              cases in which it was applied. See Rooker v. Fidelity Trust
              Co., 263 U.S. 413 (1923); District of Columbia Court of
              Appeals v. Feldman, 460 U.S. 462 (1983). The Supreme
              Court revisited the Rooker-Feldman doctrine in Exxon Mobil
              Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005). In a
              unanimous decision, the Supreme Court explained that the
              Rooker-Feldman doctrine applies when (1) the plaintiff lost in
              state court; (2) the plaintiff complains about an injury “caused
              by the state-court judgment[]”; (3) the state- court case ended
              before the plaintiff brought the federal case; and (4) the
              plaintiff invites the federal court to review and reject the state
              court judgment. Exxon Mobil Corp., 544 U.S. at 281, 284.

              On October 18, 2017, the state court judge entered a final
              judgment for $71,864.20 against Ms. Nash in the foreclosure
              action brought by Bank of America. Ms. Nash’s appeal of that
              judgment remains pending in Florida’s Fifth District Court of
              Appeal. All four requirements for the application of the Rooker-
              Feldman doctrine are plainly satisfied in this case: (1) the
              state court judge ruled against Ms. Nash (2) now, she
              complains that the state court proceedings violate her rights
              under the United States Constitution and the Fair Debt
              Collection Practices Act; (3) the state court judgment was
              entered almost a year before this case was filed; and (4) Ms.
              Nash invites this federal Court to enjoin Bank of America from




                                              -3-
              acting on a properly entered state court judgment. Ms. Nash’s
              federal case is due to be dismissed on this ground.

(Doc. 4 at 4-5) (footnotes omitted). I recommended that Plaintiff not be given leave to

amend because “I am not persuaded that she can amend her complaint to overcome the

Rooker-Feldman doctrine.” (Id., at 5). Of course, the ultimate decision on this issue will be

made by the district judge.

       A federal judge must disqualify himself from a proceeding in which “he has a

personal bias or prejudice concerning a party, or personal knowledge of disputed

evidentiary facts concerning the proceeding.” 28 U.S.C. 455(b)(1). “[T]he standard for

determining whether a judge should disqualify himself under § 455 is an objective one

[that asks] whether a reasonable person knowing all the facts would conclude that the

judge’s impartiality might reasonably be questioned.” United States v. Greenough, 782

F.2d 1556, 1558 (11th Cir. 1986) (citing Hepperle v. Johnston, 590 F.2d 609, 614 (5th

Cir. 1979)). “Section 455 does not require the judge to accept all allegations by the

moving party as true.” Id. Indeed, “[i]f a party could force recusal of a judge by factual

allegations, the result would be a virtual ‘open season’ for recusal.” Id. (citing Phillips v.

Joint Legislative Comm. on Performance & Expenditure Review, 637 F.2d 1014 (5th

Cir. 1981)). Rather, “[a] charge of partiality must be supported by some factual basis,”

and “[r]ecusal cannot be based on ‘unsupported, irrational or highly tenuous

speculation.’” United States v. Cerceda, 188 F.3d 1291, 1293 (11th Cir. 1999) (quoting

In re United States, 666 F.2d 690, 694 (1st Cir. 1981)). “Likewise, rumor ... beliefs,

conclusions, innuendo, suspicion, opinion, and similar non-factual matters are generally

insufficient.” Del Fuoco v. O’Neill, No. 8:09-cv-1262-T-27MAP, 2010 WL 454930, at *5

(citing United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993)).




                                             -4-
       Plaintiff’s unverified motion for recusal simply expresses her dissatisfaction with

my Report and Recommendation. She has failed to demonstrate that any reasonable

person, knowing all the facts, would conclude that my partiality can reasonably be

questioned. See Greenough, 782 F.2d at 1558; see also Del Fuoco, 2010 WL 454930,

at *5 (“Plaintiff’s subjective concerns are simply insufficient from the perspective of a

reasonable informed person.”). As a result, the motion falls short of the standards

required for recusal and accordingly, it is DENIED.

      DONE and ORDERED in Orlando, Florida on December 4, 2018.




Copies furnished to:

      Plaintiff
      Counsel of Record




                                             -5-
